Citation Nr: 0941216	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  07-26 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the status post 
operative residuals of a cervical spine fusion.

2.  Entitlement to a temporary total evaluation due to 
convalescence.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from September 1972 to 
August 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the Veteran's above 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that recently, evidence was submitted to the 
Board by the Veteran without a waiver of consideration of 
that evidence.  Specifically, the Veteran submitted a 
statement dated November 2008, from his physician, which 
appeared to indicate a possible relationship between the 
Veteran's service connected lumbar spine disability, and 
cervical spine disability.

This evidence was submitted without a waiver of RO 
consideration.  As such, and as it directly concerns the 
etiology of the Veteran's cervical spine disability, and 
whether it might be related to his service connected lumbar 
spine disability, the Board finds it has no choice but to 
remand this case so that the RO may consider this newly 
submitted evidence in the first instance.

The Board regrets the additional delay in adjudication of the 
Veteran's claim that a further remand will entail; however it 
is necessary to ensure that the Veteran receives all 
consideration due him under the law.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide the names and addresses of any 
health care providers who have recently 
treated him for his cervical spine 
disorder.  After obtaining any required 
releases, please associate all relevant 
records with the Veteran's claims file, to 
include any relevant private records from 
Lee County Internal Medicine Associates, 
126 Del Prado Blvd. N. Suite 104, Cape 
Coral, FL., 33909.  After obtaining all 
required information and waivers from the 
Veteran, please associate all relevant 
records with the Veteran's claims file.

2.  Upon completion of the above requested 
development, and any other development 
deemed necessary by the RO, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


